


Exhibit 10.6(g)

 

AGREEMENT REGARDING
CHANGE IN CONTROL

 

THIS AGREEMENT (“Agreement”), is made and entered into as of the               
day of                    2011 (the “Effective Date”) by and between
Hospira, Inc. (the “Company”) and                              (the
“Executive”).

 

WITNESSETH THAT:

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel,
and the Company recognizes that, as is the case with many publicly held
corporations, a change in control might occur and that such possibility, and the
uncertainty and questions which it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its shareholders; and

 

WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company;

 

NOW, THEREFORE, to induce the Executive to remain in the employ of the Company
and in consideration of the premises and mutual covenants set forth herein, IT
IS HEREBY AGREED by and between the parties as follows:

 

1.     AGREEMENT TERM. THE TERM SHALL BEGIN ON THE EFFECTIVE DATE AND SHALL
CONTINUE THROUGH DECEMBER 31, 2012. NOTWITHSTANDING THE FOREGOING, IF A CHANGE
IN CONTROL (AS DEFINED IN SECTION 6 BELOW), OCCURS DURING THE AGREEMENT TERM,
THE AGREEMENT TERM SHALL CONTINUE THROUGH AND TERMINATE ON THE SECOND
ANNIVERSARY OF THE DATE ON WHICH THE CHANGE IN CONTROL OCCURS.

 

2.     ENTITLEMENT TO CHANGE IN CONTROL BENEFITS. The Executive shall be
entitled to the Change in Control Benefits described in Section 3 hereof if the
Executive’s employment by the Company is terminated during the Agreement Term
but after a Change in Control (i) by the Company for any reason other than
Permanent Disability or Cause, or (ii) by the Executive for Good Reason.  For
purposes of this Agreement:

 

(a)                                  A termination of the Executive’s employment
shall be treated as a termination by reason of “Permanent Disability” only if,
due to a mental or physical disability, the Executive is absent from the full
time performance of duties with the Company for a period of at least twelve
consecutive months and fails to return to the full time performance of duties

 

1

--------------------------------------------------------------------------------


 

within 30 days after receipt of a demand by the Company to do so.

 

(b)           The term “Cause” shall mean the willful engaging by the Executive
in illegal conduct or gross misconduct which is demonstrably and materially
injurious to the Company. For purposes of this Agreement, no act, or failure to
act, on the Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that the Executive’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until the Company delivers to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to the Executive and
an opportunity for the Executive, together with counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth above and specifying the particulars thereof in
detail.

 

(c)           The term “Good Reason” shall mean the occurrence of any of the
following circumstances without the Executive’s express written consent:

 

(i)            a significant adverse change in the nature, scope or status of
the Executive’s position, authorities or duties from those in effect immediately
prior to the Change in Control, including, without limitation, if the Executive
was, immediately prior to the Change in Control, an officer of a public company,
the Executive ceasing to be an officer of a public company;

 

(ii)           the failure by the Company to pay the Executive any portion of
the Executive’s current compensation;

 

(iii)          a reduction in the Executive’s annual base salary (or a material
change in the frequency of payment) as in effect immediately prior to the Change
in Control as the same may be increased from time to time;

 

(iv)          the failure by the Company to award the Executive an annual bonus
in any year which is at least equal to the annual bonus, awarded to the
Executive under

 

2

--------------------------------------------------------------------------------


 

the annual bonus plan of the Company for the year immediately preceding the year
of the Change in Control;

 

(v)           the failure by the Company to award the Executive equity-based
incentive compensation (such as stock options, shares of restricted stock, or
other equity-based compensation) on a periodic basis consistent with the
Company’s practices with respect to timing, value and terms prior to the Change
in Control;

 

(vi)          the failure by the Company to continue to provide the Executive
with the welfare benefits, fringe benefits and perquisites enjoyed by the
Executive immediately prior to the Change in Control under any of the Company’s
plans or policies, including, but not limited to, those plans and policies
providing pension, life insurance, medical, dental, prescription, health and
accident, disability, vacation, and other executive perquisites;

 

(vii)         the relocation of the Company’s principal executive offices to a
location more than thirty-five miles from the location of such offices
immediately prior to the Change in Control or the Company requiring the
Executive to be based anywhere other than the Company’s principal executive
offices except for required travel to the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations
immediately prior to the Change in Control; or

 

(viii)        the failure of the Company to obtain a satisfactory agreement from
any successor to the Company to assume and agree to perform this Agreement as
contemplated by Section 15.

 

For purposes of any determination regarding the existence of Good Reason, any
good faith determination by the Executive that Good Reason exists shall be
conclusive.

 

3.     CHANGE IN CONTROL BENEFITS. In the event of a termination of employment
entitling the Executive to benefits in accordance with Section 2, the Executive
shall, subject to the provisions of the last paragraph of this Section 3,
receive the following:

 

3

--------------------------------------------------------------------------------


 

(a)           The Executive shall be entitled to receive the following employee
welfare benefits: medical, health and accident, dental, prescription,
disability, and life insurance coverage for the Executive (and, where applicable
under the Company’s welfare benefit plans, the Executive’s family) through the
second anniversary of the Executive’s date of termination of employment, or, if
earlier, the date on which the Executive becomes employed by another employer.
The benefits provided by the Company shall be no less favorable in terms of
coverage and cost to the Executive than those provided under the Company’s
welfare benefit plans applicable to the Executive (and, where applicable, the
Executive’s family) prior to the Change in Control, determined as if the
Executive remained in the employ of the Company through such second anniversary.

 

(b)           If the Executive’s date of termination occurs after the end of a
performance period applicable to an annual incentive (bonus) award, and prior to
the payment of the award for the period, the Executive shall be entitled to a
lump sum payment in cash no later than twenty (20) business days after the date
of termination equal to the greatest of (i) the Executive’s annual incentive
(bonus) award for that period, as determined under the terms of that incentive
award arrangement, (ii) the Executive’s annual incentive (bonus) award for that
period, with the determination of the amount of such award based on an
assumption that the target level of performance had been achieved or (iii) the
Executive’s average annual incentive (bonus) award for the three annual
performance periods preceding that period (provided that if the Executive was
not a participant in the incentive award arrangement for any of those three
prior years, the averaging period shall be reduced from three years to the
number of years during the three year period in which the Executive was a
participant; and further provided that if the Executive’s award for any such
year was reduced because the Executive was not a participant for the full year,
such amount shall be annualized for purposes of the computation in this clause
(iii)).

 

(c)           For any annual incentive (bonus) plan or arrangement in which the
Executive participates for the performance period in which the Executive’s
termination of employment occurs, the Executive shall be entitled to a lump sum
payment in cash no later than twenty (20) business days after the date of
termination equal to the greater of (i) the Executive’s annual incentive (bonus)
award for the performance period that

 

4

--------------------------------------------------------------------------------


 

includes the date of termination, with the determination of the amount of such
award based on an assumption that the target level of performance has been
achieved or (ii) the Executive’s average annual incentive (bonus) award for the
three annual performance periods preceding the performance period that includes
the date of termination  (provided that if the Executive was not a participant
in the incentive award arrangement for any of those three prior years, the
averaging period shall be reduced from three years to the number of years during
the three year period in which the Executive was a participant; and further
provided that if the Executive’s award for any such year was reduced because the
Executive was not a participant for the full year, such amount shall be
annualized for purposes of the computation in this clause (ii)); provided that
such payment shall be subject to a pro-rata reduction to reflect the number of
days in the performance period following the date of termination. The amount
payable under this paragraph (c) shall be in lieu of any amounts that may
otherwise be due to the Executive with respect to any annual incentive (bonus)
plan or arrangement in which the Executive participates for the performance
period in which the Executive’s date of termination occurs.

 

(d)           The Executive shall be entitled to a lump sum payment in cash no
later than twenty (20) business days after the Executive’s date of termination
equal to the sum of:

 

(i)            an amount equal to two times the Executive’s annual salary rate
in effect on the date of the Change in Control or, if greater, as in effect
immediately prior to the date of termination; plus

 

(ii)           an amount equal to two times the greater of (x) the Executive’s
annual incentive (bonus) award for the performance period that includes the date
of the Executive’s termination of employment, with the determination of the
amount of such award based on an assumption that the target level of performance
has been achieved or (y) the Executive’s average annual incentive (bonus) award
for the three annual performance periods preceding the performance period that
includes the date of termination (provided that if the Executive was not a
participant in the incentive award arrangement for any of those three prior
years, the averaging period shall be reduced from three years to the number of
years

 

5

--------------------------------------------------------------------------------


 

during the three year period in which the Executive was a participant; and
further provided that if the Executive’s award for any such year was reduced
because the Executive was not a participant for the full year, such amount shall
be annualized for purposes of the computation in this clause (y)).

 

The amount payable under this paragraph (d) shall be inclusive of the amounts,
if any, to which the Executive would otherwise be entitled as severance pay
under any severance pay plan, or by law and shall be in addition to (and not
inclusive of) any amount payable under any written agreement(s) directly between
the Executive and the Company or any of its subsidiaries.

 

(e)           The Company shall provide the Executive with outplacement services
suitable to the Executive’s position through the second anniversary of the date
of the Executive’s termination of employment, or, if earlier, the date on which
the Executive becomes employed by another employer.

 

If the Executive is a participant in the Hospira Performance Incentive Plan, the
Hospira 2004 Long-Term Stock Incentive Plan, or any successor thereto, the
Executive’s annual incentive (bonus) award for the performance period which
includes the date of termination under paragraphs (c) and (d)(ii) above and, if
applicable, for the period preceding the date of termination under paragraph
(b) shall, be determined under the bonus levels communicated in writing to the
Executive by the Company for such year.

 

For purposes of this Agreement, the Executive is deemed a “key employee” within
the meaning of section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder (“Specified Employee”). As a
Specified Employee, notwithstanding any provision in this Agreement, any
payments or benefits under Sections 3(b), (c) or (d) (“Restricted Payments”)
shall be provided to the Executive on the first day of the seventh month
following the date of the Executive’s termination of employment (the “Delay
Period”).  After the Delay Period, any Restricted Payments that constitute
reimbursements to the Executive shall be made in accordance with their payment
terms under this Agreement but no later than the end of the calendar year
following the year in which the expense was incurred.

 

4.     MITIGATION. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise. Except as set forth in paragraph 3(a) with respect to benefits, the
Company shall not be entitled to set off against the amounts payable to the
Executive under this Agreement any amounts owed to the Company by the Executive,
any amounts earned by the Executive in other employment after the Executive’s
termination of employment with

 

6

--------------------------------------------------------------------------------


 

the Company, or any amounts which might have been earned by the Executive in
other employment had the Executive sought such other employment.

 

5.     TERMINATION DURING POTENTIAL CHANGE IN CONTROL. If a Potential Change in
Control (as defined in Section 7) occurs during the Agreement Term, and the
Company terminates the Executive’s employment for reasons other than Permanent
Disability or Cause during such Potential Change in Control, the Executive shall
be entitled to receive the benefits that the Executive would have received under
Section 3, such benefits to be calculated based upon the Executive’s
compensation prior to the actual termination of employment but paid within 20
business days of the date of such termination.

 

6.     CHANGE IN CONTROL.  For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred on the earliest of a Change in Ownership, a
Change in Effective Control, or a Change in Ownership of Assets, each as defined
below.

 

(a)           Change in Ownership

 

(i)            In general. Except as provided in paragraph (b)(ii) of this
Section, a Change in Ownership of the Company occurs on the date that any one
person, or more than one person acting as a group (as defined in paragraph
(a)(ii) of this Section), acquires ownership of the Company’s stock that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the Company’s stock.
However, if any one person, or more than one person acting as a group, is
considered to own more than 50% of the total fair market value or total voting
power of the Company’s stock, the acquisition of additional stock by the same
person or persons is not considered to cause a Change in Ownership of the
Company (or to cause a Change in Effective Control of the Company (within the
meaning of paragraph (b) of this Section)). An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this Section. This
paragraph (a)(i) applies only when there is a transfer of the Company’s stock
(or issuance of stock of the Company) and stock in the Company remains
outstanding after the transaction.

 

(ii) Persons acting as a group. For purposes of paragraph (a)(i) above, persons
will not be considered to be acting as a group solely because they purchase or
own stock of the Company at the same time. However, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company. If a person, including an entity, owns stock in
both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a group with

 

7

--------------------------------------------------------------------------------


 

other shareholders only with respect to the ownership in that corporation before
the transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

 

(b)           Change in Effective Control

 

(i) In general. Notwithstanding that the Company has not undergone a Change in
Ownership under paragraph (a) of this Section, a Change in Effective Control of
the Company occurs only on either of the following dates:

 

(1) The date any one person, or more than one person acting as a group (as
determined under paragraph (a)(ii) of this Section), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 30% or more
of the total voting power of the stock of the Company.

 

(2) The date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election.

 

(ii) Acquisition of additional control. If any one person, or more than one
person acting as a group, is considered to effectively control the Company
(within the meaning of this paragraph (b)), the acquisition of additional
control of the Company by the same person or persons is not considered to cause
a Change in Effective Control of the Company (or to cause a Change in Ownership
of the Company within the meaning of paragraph (a) of this Section).

 

(c)           Change in Ownership of Assets

 

(i)            In general. A Change in Ownership of Assets occurs on the date
that any one person, or more than one person acting as a group (as determined in
paragraph (a)(ii) of this Section), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
Company’s assets immediately before such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

(ii)           Transfers to a related person—There is no Change in Control event
under this paragraph (c) when there is a transfer to an entity that is

 

8

--------------------------------------------------------------------------------

 

controlled by the shareholders of the transferring corporation immediately after
the transfer, as provided in this paragraph (c)(ii). A transfer of assets by the
Company is not treated as a Change in Ownership of Assets if the assets are
transferred to—

 

(1) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

(2) An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

 

(3) A person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

 

(4) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph
(c)(ii)(3) above.

 

For purposes of this paragraph (c)(ii) and except as otherwise provided above, a
person’s status is determined immediately after the transfer of the assets.

 

(iii)          Persons acting as a group. Persons will not be considered to be
acting as a group solely because they purchase assets of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company. If a
person, including an entity shareholder, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

7.     POTENTIAL CHANGE IN CONTROL. A “Potential Change in Control” shall exist
during any period in which the circumstances described in paragraphs (a), (b),
(c) or (d), below, exist (provided, however, that a Potential Change in Control
shall cease to exist not later than the occurrence of a Change in Control):

 

(a)                                 The Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control,
provided that a Potential Change in Control described in this paragraph
(a) shall cease to exist upon the expiration or other termination of all such
agreements;

 

9

--------------------------------------------------------------------------------


 

(b)                                Any Person (without regard to the exclusions
set forth in subsections (i) through (iv) of such definition) publicly announces
an intention to take or to consider taking actions the consummation of which
would constitute a Change in Control; provided that a Potential Change in
Control described in this paragraph (b) shall cease to exist upon the withdrawal
of such intention, or upon a determination by the Board that there is no
reasonable chance that such actions would be consummated;

 

(c)                                 Any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 10% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates);

 

(d)                                The Board adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control exists;
provided that a Potential Change in Control described in this paragraph
(d) shall cease to exist upon a determination by the Board that the reasons that
gave rise to the resolution providing for the existence of a Potential Change in
Control have expired or no longer exist.

 

8.     STOCK AND OPTION AWARDS. With respect to any award granted to the
Executive under any of the Company’s stock incentive plans, including the
Company’s 2004 Long-Term Stock Incentive Plan  or any successor program, the
following shall apply:

 

(a)                                 if the award includes a provision
substantially similar to the provision contained in the first paragraph in
Appendix A, then after a Change in Control no forfeiture shall be effected
pursuant to such provision unless the Executive shall have been terminated for
“Cause” within the meaning of paragraph 2(b) above; and

 

(b)                                if the award includes a provision
substantially similar to the provision contained in the second paragraph in
Appendix A, then after a Change in Control no forfeiture shall be effected
pursuant to such provision unless the Executive shall have been terminated for
“Cause” within the meaning of paragraph 2(b) above; and

 

9.     WITHHOLDING. All payments to the Executive under this Agreement will be
subject to withholding of applicable taxes. The Company shall withhold the

 

10

--------------------------------------------------------------------------------


 

applicable taxes in an amount calculated at the minimum statutory rate and shall
pay the amount so withheld to the appropriate tax authority.

 

10.   NONALIENATION. The interests of the Executive under this Agreement are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Executive or
the Executive’s beneficiary.

 

11.   AMENDMENT. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.  Any amendment or cancellation of this Agreement shall not accelerate
the payment of any compensation or benefit hereunder and shall not otherwise
modify or change the time or times when compensation or benefits are payable
hereunder.

 

12.   APPLICABLE LAW. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Illinois, without regard to the
conflict of law provisions of any state.

 

13.   SEVERABILITY. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

 

14.   WAIVER OF BREACH. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.

 

15.   SUCCESSORS, ASSUMPTION OF CONTRACT. This Agreement shall be binding upon
and inure to the benefit of the Company and any successor of the Company. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place. This Agreement is
personal to the Executive and may not be assigned by the Executive without the
written consent of the Company. However, to the extent that rights or benefits
under this Agreement otherwise survive the Executive’s death, the Executive’s
heirs and estate shall succeed to such rights and benefits pursuant to the
Executive’s will or the laws of descent and distribution; provided that the
Executive shall have the right at any time and from time to time, by notice
delivered to the Company, to designate or to change the beneficiary or
beneficiaries with respect to such benefits.

 

11

--------------------------------------------------------------------------------


 

16.   NOTICES. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below. Such notices, demands, claims and other
communications shall be deemed given:

 

(a)                                 in the case of delivery by overnight service
with guaranteed next day delivery, the next day or the day designated for
delivery;

 

(b)                                in the case of certified or registered U.S.
mail, five days after deposit in the U.S. mail; or

 

(c)                                 in the case of facsimile, the date upon
which the transmitting party received confirmation of receipt by facsimile,
telephone or otherwise;

 

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:

 

to the Company:

 

Senior Vice President of  Organizational

Transformation and People Development

Hospira, Inc.

275 North Field Drive

Lake Forest, Illinois 60045

 

with a copy (which shall not constitute notice) to:

 

General Counsel and Secretary

Hospira, Inc.

275 North Field Drive

Lake Forest, Illinois 60045

 

or to the Executive:

 

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.

 

12

--------------------------------------------------------------------------------


 

17.   RESOLUTION OF ALL DISPUTES. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) (a “Dispute”) shall be
settled by alternative dispute resolution procedures in accordance with Appendix
B hereto.  During the pendency of any Dispute, the Company shall continue to pay
the Executive the full compensation in effect when the notice giving rise to the
Dispute was given (including, but not limited to, salary) and continue the
Executive (and, where applicable, the Executive’s family) as a participant in
all compensation, benefit and insurance plans in which the Executive was
participating when the notice giving rise to the Dispute was given, until such
Dispute is resolved.

 

18.   LEGAL AND ENFORCEMENT COSTS. The provisions of this Section 18 shall apply
if it becomes necessary or desirable for the Executive to retain legal counsel
or incur other costs and expenses in connection with enforcing any and all
rights under this Agreement or any other compensation plan maintained by the
Company, including, but not limited to, Hospira 2004 Long-Term Stock Incentive
Plan, the  Hospira, Inc. Incentive Plan, or, in each case, any trust adopted
pursuant thereto:

 

(a)                                 The Executive shall be entitled to recover
from the Company reasonable attorneys’ fees, costs and expenses incurred in
connection with such enforcement or defense.

 

(b)                                Payments required under this Section 18 shall
be made by the Company to the Executive (or directly to the Executive’s
attorney) promptly following submission to the Company of appropriate
documentation evidencing the incurrence of such attorneys’ fees, costs, and
expenses.

 

(c)                                 The Executive shall be entitled to select
legal counsel; provided, however, that such right of selection shall not affect
the requirement that any costs and expenses reimbursable under this Section 18
be reasonable.

 

(d)                                The Executive’s rights to payments under this
Section 18 shall not be affected by the final outcome of any dispute with the
Company.

 

19.   SURVIVAL OF AGREEMENT. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.

 

20.   ENTIRE AGREEMENT. Except as otherwise provided herein, this Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior or contemporaneous agreements, between
the parties relating to the subject matter hereof; provided, however, that
nothing in this Agreement shall be construed to limit any policy or agreement
that is otherwise applicable relating to confidentiality, rights to inventions,
copyrightable material, business and/or technical information, trade secrets,
solicitation of employees, interference with

 

13

--------------------------------------------------------------------------------


 

relationships with other businesses, competition, and other similar policies or
agreement for the protection of the business and operations of the Company and
the subsidiaries.

 

21.   COUNTERPARTS. This Agreement may be executed in two or more counterparts,
any one of which shall be deemed the original without reference to the others.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, and its
corporate seal to be hereunto affixed on this            day of
                      , 2011, all as of the Effective Date.

 

 

 

 

 

 

 

HOSPIRA, INC.

 

 

 

 

 

By

 

 

Christopher B. Begley

 

Its: Chairman and Chief Executive
Officer

 

 

ATTEST:

 

 

 

 

 

 

 

 

Brian J. Smith

 

Secretary

 

 

15

--------------------------------------------------------------------------------

 

APPENDIX A

 

AGREEMENT REGARDING CHANGE IN CONTROL
FORFEITURE PROVISION REFERENCED IN SECTION 8

 

Notwithstanding paragraphs (x*), (y*) and (z*), these options (this restricted
stock award, etc.) shall immediately terminate (be forfeited), if in the sole
opinion and discretion of the Compensation Committee or its delegate, the
employee (a) engages in a material breach of the company’s Code of Business
Conduct; (b) commits an act of fraud, embezzlement or theft in connection with
the employee’s duties or in the course of employment; or (c) wrongfully
discloses secret processes or confidential information of the company or its
subsidiaries.

 

Notwithstanding paragraphs (x*), (y*) and (z*), these options shall immediately
terminate in the event the employee engages directly or indirectly, for the
benefit of the employee or others, in any activity, employment or business
during employment or within twelve (12) months after the date of termination or
retirement which, in the sole opinion and discretion of the compensation
committee or its delegate, is competitive with the company or any of its
subsidiaries.

 

--------------------------------------------------------------------------------

* Provisions contained in the agreements pertaining to nonforfeiture for death,
disability, etc.

 

1

--------------------------------------------------------------------------------


 

APPENDIX B

 

AGREEMENT REGARDING CHANGE IN CONTROL
ALTERNATIVE DISPUTE RESOLUTION PROCEDURES

 

The parties to the Agreement Regarding Change in Control dated as of the     
day of                    , 2011 (the “Agreement”) recognize that a bona fide
dispute as to certain matters may arise from time to time during the term of the
Agreement which relates to either party’s rights and/or obligations. To have
such a dispute resolved by this Alternative Dispute Resolution (“ADR”)
provision, a party first must send written notice of the dispute to the other
party for attempted resolution by good faith negotiations between the Executive
and the Company within twenty-eight (28) days after such notice is received (all
references to “days” in the ADR provision are to calendar days).

 

If the matter has not been resolved within twenty-eight (28) days of the notice
of dispute, or if the parties fail to meet within such twenty-eight (28) days,
either party may initiate an ADR proceeding as provided herein. The parties
shall have the right to be represented by counsel in such a proceeding.

 

1.             To begin an ADR proceeding, a party shall provide written notice
to the other party of the issues to be resolved by ADR. Within fourteen (14)
days after its receipt of such notice, the other party may, by written notice to
the party initiating the ADR, add additional issues to be resolved within the
same ADR.

 

2.             Within twenty-one (21) days following receipt of the original ADR
notice, the parties shall select a mutually acceptable neutral to preside in the
resolution of any disputes in this ADR proceeding. If the parties are unable to
agree on a mutually acceptable neutral within such period, either party may
request the President of the CPR Institute for Dispute Resolution (“CPR”), 366
Madison Avenue, 14th Floor, New York, New York 10017, to select a neutral
pursuant to the following procedures:

 

(a)                                  The CPR shall submit to the parties a list
of not less than five (5) candidates within fourteen (14) days after receipt of
the request, along with a Curriculum Vitae for each candidate.  No candidate
shall be an employee, director or shareholder of either party or any of their
subsidiaries or affiliates.

 

(b)                                 Such list shall include a statement of
disclosure by each candidate of any circumstances likely to affect his or her
impartiality.

 

(c)                                  Each party shall number the candidates in
order of preference  (with the number one (1) signifying the greatest
preference) and shall deliver the list to the CPR within seven (7) days
following receipt of the list of candidates. If a party believes a conflict of
interest exists regarding any of the candidates, that party shall provide a
written explanation of the conflict to the CPR along with its list showing its
order

 

1

--------------------------------------------------------------------------------


 

of preference for the candidates. Any party failing to return a list of
preferences on time shall be deemed to have no order of preference.

 

(d)                                 If the parties collectively have identified
fewer than three  (3) candidates deemed to have conflicts, the CPR immediately
shall designate as the neutral the candidate for whom the parties collectively
have indicated the greatest preference. If a tie should result between two
candidates, the CPR may designate either candidate. If the parties collectively
have identified three (3) or more candidates deemed to have conflicts, the CPR
shall review the explanations regarding conflicts and, in its sole discretion,
may either (i) immediately designate as the neutral the candidate for whom the
parties collectively have indicated the greatest preference, or (ii) issue a new
list of not less than five (5) candidates, in which case the procedures set
forth in subparagraphs 2(a)-2(d) shall be repeated.

 

3.             No earlier than twenty-eight (28) days or later than fifty-six
(56) days after selection, the neutral shall hold a hearing to resolve each of
the issues identified by the parties. The ADR proceeding shall take place at a
location agreed upon by the parties. If the parties cannot agree, the neutral
shall designate a location other than the principal place of business of either
party or any of the subsidiaries or affiliates.

 

4.             At least seven (7) days prior to the hearing, each party shall
submit the following to the other party and the neutral:

 

(a)                                  a copy of all exhibits on which such party
intends to rely in any oral or written presentation to the neutral;

 

(b)                                 a list of any witnesses such party intends
to call at the hearing, and a short summary of the anticipated testimony of each
witness;

 

(c)                                  a proposed ruling on each issue to be
resolved, together with a request for a specific damage award or other remedy
for each issue. The proposed rulings and remedies shall not contain any
recitation of the facts or any legal arguments and shall not exceed one
(1) page per issue.

 

(d)                                 a brief in support of such party’s proposed
rulings and remedies, provided that the brief shall not exceed twenty (20)
pages. This page limitation shall apply regardless of the number of issues
raised in the ADR proceeding. Except as expressly set forth in subparagraphs
4(a) - 4(d), no discovery shall be required or permitted by any means, including

 

2

--------------------------------------------------------------------------------


 

deposition, interrogatories, requests for admissions or production of documents.

 

5.             The hearing shall be conducted on two (2) consecutive days and
shall be governed by the following rules:

 

(a)                                  Each party shall be entitled to five
(5) hours of hearing time to present its case. The neutral shall determine
whether each party has had the five (5) hours to which it is entitled.

 

(b)                                 Each party shall be entitled, but not
required, to make an opening statement, to present regular or rebuttal
testimony, documents or other evidence, to cross-examine witnesses and to make a
closing argument. Cross-examination of witnesses shall occur immediately after
their direct testimony, and cross-examination time shall be charged against the
party conducting the cross-examination.

 

(c)                                  The party initiating the ADR shall begin
the hearing and, if it chooses to make an opening statement, shall address not
only issues it raised, but also any issues raised by the responding party. The
responding party, if it chooses to make an opening statement, also shall address
all issues raised in the ADR. Thereafter, the presentation of regular and
rebuttal testimony and documents, other evidence and closing arguments shall
proceed in the same sequence.

 

(d)                                 Except when testifying, witnesses shall be
excluded from the hearing until closing arguments.

 

(e)                                  Settlement negotiations, including any
statements made therein, shall not be admissible under any circumstances.
Affidavits prepared for purposes of the ADR hearing also shall not be
admissible. As to all other matters, the neutral shall have sole discretion
regarding the admissibility of any evidence.

 

6.           Within seven (7) days following completion of the hearing, each
party may submit to the other party and the neutral a post-hearing brief in
support of its proposed rulings and remedies, provided that such brief shall not
contain or discuss any new evidence and shall not exceed ten  (10) pages. This
page limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

 

7.             The neutral shall rule on each disputed issue within fourteen
(14) days following completion of the hearing. Such ruling shall adopt in its
entirety the proposed ruling and remedy of one of the parties on each disputed
issue but may adopt one party’s proposed rulings and remedies on some issues and
the other party’s proposed

 

3

--------------------------------------------------------------------------------


 

rulings and remedies on other issues. The neutral shall not issue any written
opinion or otherwise explain the basis of the ruling.

 

8.             The neutral shall be paid a reasonable fee plus expenses by the
Company. The Company shall bear its own fees and expenses. The Executive’s fees
and expenses shall be paid or reimbursed by the Company to the extent provided
by the Agreement.

 

9.             The rulings of the neutral and the allocation of fees and
expenses shall be binding, non-reviewable, and non-appealable, and may be
entered as a final judgment in any court having jurisdiction.

 

10.           Except as provided in Section 9 or as required by law, the
existence of the dispute, any settlement negotiations, the ADR hearing, any
submissions (including exhibits, testimony, proposed rulings, and briefs), and
the rulings shall be deemed Confidential Information. The neutral shall have the
authority to impose sanctions for unauthorized disclosure of Confidential
Information.

 

4

--------------------------------------------------------------------------------
